 



Exhibit 10.6
RULES FOR PAYMENT OF MEETING FEES, RETAINERS AND EXPENSES
TO THE
BOARD OF DIRECTORS OF FBL FINANCIAL GROUP, INC.

1.   Non-management Class B directors receive an annual retainer of $12,500.
Non-management Class A directors receive an annual retainer of $30,000. Unless
other arrangements are requested, one-fourth of the annual retainer will be paid
to directors on a quarterly basis.   2.   Chairmen of the Audit Committee and
the Management Development & Compensation Committee receive an additional
retainer of $10,000. Unless other arrangements are requested, one-fourth of this
additional retainer will be paid on a quarterly basis.   3.   Chairmen of the
Class A Nominating and Governance Committee and the Finance Committee receive an
additional retainer of $5,000. Unless other arrangements are requested,
one-fourth of this additional retainer will be paid on a quarterly basis.   4.  
Lead Director receives an additional retainer of $10,000. Unless other
arrangements are requested, one-fourth of this additional retainer will be paid
on a quarterly basis.   5.   Additionally, non-management Class A and B
directors receive a fee of $1,500 for each board meeting attended in person.  
6.   Non-management Class A and B directors receive a fee of $1,000 for
telephonic meetings or telephonic participation in a regular meeting.   7.  
Non-management committee members receive a fee of $500 for the Class B
Nominating Committee meetings attended in person and $250 for telephonic
meetings. The chair of the Class B Nominating Committee who receives an
additional 50 percent of the non-chair committee members.   8.   Non-management
Class A and B committee members receive a fee of $1,000 for each of the
following committee meetings attended in person and telephonically: Audit,
Management Development and Compensation, Finance, Executive, and Class A
Nominating and Governance.   9.   Non-management Class A and B directors receive
annually 4,000 stock options in FBL Financial Group Class A Common Stock.   10.
  Directors are reimbursed for travel expenses incurred in attending board or
committee meetings. Mileage is paid at the Internal Revenue Service
reimbursement rate, to and from the meeting site or to and from the airport.  
11.   The Internal Revenue Service requires receipts on items such as lodging,
air travel and other major expenses in order to classify these expenses as a
reimbursable to directors instead of income.   12.   Retainers, meeting fees and
expenses are paid quarterly, initiated by the corporate office. Expense forms
need to be completed and submitted by each director for reimbursement of their
expenses.


Effective: 1/1/2008

